Citation Nr: 0603580	
Decision Date: 02/08/06    Archive Date: 02/22/06

DOCKET NO.  04-03 414A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
 in Los Angeles, California


THE ISSUES

1.  Entitlement to service connection for tinnitus.

2.  Entitlement to service connection for bilateral hearing 
loss.


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

L. A. Rein, Associate Counsel




INTRODUCTION

The veteran had active military service from August 1954 to 
August 1956.

The present matters come before the Board of Veterans' 
Appeals (Board) on appeal of July 2002 and March 2004 rating 
decisions.

In the July 2002 rating decision, the RO denied the veteran's 
claim for service connection for tinnitus. The veteran filed 
a notice of disagreement (NOD) in June 2003 along with a new 
claim for service connection for bilateral hearing loss.  The 
RO issued a statement of the case (SOC) in February 2004.  
The veteran filed a substantive appeal (via a VA Form 9, 
Appeal to Board of Veterans' Appeals) in February 2004, 
contending that his hearing loss and tinnitus were service 
connected conditions.

In the March 2004 rating decision, the RO denied the 
veteran's claim for service connection for bilateral hearing 
loss.  The veteran filed a notice of disagreement (NOD) in 
April 2004, and the RO issued a statement of the case (SOC) 
in January 2005.   As indicated above, in February 2004, the 
veteran filed a substantive appeal as to both issues 
currently on appeal.
 
In August 2005, the veteran and his wife testified during a 
hearing before the undersigned Veterans Law Judge at the RO; 
a transcript of that hearing is of record.  During the 
hearing, the veteran requested, and the undersigned granted, 
a 60-day abeyance period within which to submit additional 
evidence.  To date, VA has not received any additional 
response from the veteran.


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the claims for service connection for tinnitus and 
for bilateral hearing loss has been accomplished.

2.  The record reflects no evidence or allegation of tinnitus 
or bilateral hearing loss for more than 40 years after 
discharge from service, and there is no competent medical 
evidence or opinion that establishes a nexus between any 
current tinnitus or hearing loss and military service.


CONCLUSION OF LAW


1. The criteria for service connection for tinnitus are not 
met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002); 38 
C.F.R. §§ 3.102, 3.159, 3.303 (2005).

2.  The criteria for service connection for bilateral hearing 
loss are not met. 38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 
(West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.385 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

Initially, the Board notes that, in November 2000, the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000), was signed into law. See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 (West 2002).  
To implement the provisions of the law, VA promulgated 
regulations at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2005).  The VCAA and its implementing regulations include, 
upon the submission of a substantially complete application 
for benefits, an enhanced duty on the part of VA to notify a 
claimant of the information and evidence needed to 
substantiate a claim, as well as the duty to notify the 
claimant what evidence will be obtained by whom.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b).  In addition, they define 
the obligation of VA with respect to its duty to assist a 
claimant in obtaining evidence.  38 U.S.C.A. § 5103A; 38 
C.F.R. § 3.159(c).

Considering the record in light of the duties imposed by the 
VCAA and its implementing regulations, the Board finds that 
all notification and development action needed to fairly 
adjudicate the claims for service connection for tinnitus and 
for bilateral hearing loss has been accomplished.

Through the March 2002, August 2003, and June 2005 notice 
letters, the February 2004 SOC for tinnitus and the January 
2004 SOC for bilateral hearing loss, the veteran was notified 
of the legal criteria governing his claims, the evidence that 
had been considered in connection with his appeal, and the 
bases for the denial of his claim.   After each, the veteran 
was afforded the opportunity to respond.  Hence, the Board 
finds that the veteran has received sufficient notice of the 
information and evidence needed to support his claims, and 
has been afforded ample opportunity to submit such 
information and evidence.  

The Board also finds that the March 2002 and August 2003 
notice letters satisfy the statutory and regulatory 
requirement that VA notify a claimant what evidence, if any, 
will be obtained by the claimant and which evidence, if any, 
will be retrieved by VA.  See Quartuccio v. Principi, 16 Vet.  
App. 183, 187 (2002) (addressing the duties imposed by 38  
U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b)).  In those 
letters, the RO notified the veteran that VA was required to 
make reasonable efforts to obtain medical records, employment 
records, or records from other Federal agencies.  The RO also 
requested that the veteran identify and provide the necessary  
releases for any medical providers from which he wished the 
RO obtain and consider evidence, and invited him submit 
evidence in support of his claims.

Also as regards VA's notice requirements, the Board notes 
that, in the recent decision of Pelegrini v. Principi, 18 
Vet. App. 112 (2004), the United States Court of Appeals for 
Veteran Claims (Court) held that proper VCAA notice should  
notify the veteran of: (1) the evidence that is needed to 
substantiate the claim(s); (2) the evidence, if any, to be 
obtained by VA; (3) the evidence, if any, to be provided by  
the claimant; and (4) a request by VA that the claimant 
provide any evidence in the claimant's possession that 
pertains to the claim(s).  As is noted above, the  Board 
finds that the four content of notice requirements have been 
met.

However, Pelegrini also held that the plain language of 38  
U.S.C.A. § 5103(a) (West 2002), requires that notice to a  
claimant pursuant to the VCAA be provided "at the time" that, 
or "immediately after," the Secretary receives a complete or  
substantially complete application for VA- administered 
benefits.  In that case, the Court determined that VA had 
failed to demonstrate that a lack of such pre-adjudication 
notice was not prejudicial to the claimant. 

In the matters now before the Board, the documents meeting 
the VCAA's notice requirements were provided both before and 
after the rating action on appeal. However, the Board finds 
that any lack of pre-adjudication notice in this case has not 
prejudiced the veteran in any way.  In this regard, the Board 
points out that the Court has also held that an error in the 
adjudicative process is not prejudicial unless it  "affects a 
substantial right so as to injure an interest  that the 
statutory or regulatory provision involved was designed to 
protect such that the error affects 'the  essential fairness 
of the [adjudication].'"  Mayfield v.  Nicholson, 19 Vet. 
App. 103 (2005).  

The Board finds that, in this appeal, the delay in issuing 
any section 5103(a) notice was not prejudicial to the veteran 
because it did not affect the essential fairness of the 
adjudication, in that the veteran's claims were fully 
developed at the time of the most recent adjudication.  As 
indicated above, the February 2004 and the January 2005 SOCs 
notified the veteran what was needed to substantiate his 
claim and also identified the evidence that had been 
considered with respect to his claim.  After the SOCs, the 
veteran was afforded an opportunity to respond.  Furthermore, 
in the March 2002 and August 2003 notice letters, the RO 
advised the veteran of VA's responsibilities to notify and 
assist him in his claims and in the June 2005 notice letter, 
the RO requested that the veteran submit any evidence in his 
possession pertaining to his claim, with 60 days to provide 
any such evidence.  After the notice letters, the veteran was 
afforded an opportunity to respond.  The veteran has not 
identified any medical treatment providers in addition to 
those noted below as sources of any other pertinent evidence.  
In fact, in September 2004 and June 2005, the veteran 
informed the RO in writing that he had no further evidence to 
submit.  

The Board also points out that there is no indication 
whatsoever that any additional action is needed to comply 
with the duty to assist in connection with any of the claims 
on appeal.  The veteran has submitted, or the RO has 
obtained, service medical records (SMRs), VA medical records 
and identified private treatment records from Kaiser 
Permanente Medical Center and American Hearing and Balance.  
The veteran has been given the opportunity to submit evidence 
to support his claim, which he has done.  The transcript of 
the veteran's August 2005 Board hearing is of record.   
Significantly, the veteran has not identified, and the record 
does not otherwise indicate, any additional, existing 
evidence that is pertinent to the claims on appeal that needs 
to be obtained.

Specifically as regards the veteran's service medical 
records, the Board points out that the the veteran's Board 
hearing included a discussion as to the possibility that some 
of the veteran's service medical records might have been 
destroyed during a fire at the National Personnel Records 
Center (NPRC) in 1973.  However, the claims file clearly 
includes the veteran's SMRs, which were associated with the 
claims file in October 1958, and there is no objective 
indication that these records-consisting of the March 1954 
pre-induction examination report, clinical records dated from 
August 1954 to February 1956, the May 1956 separation 
examination, and dental records-are incomplete.  In a March 
2002 response to a recent RO request for the veteran's  SMRs, 
the National Personnel Records Center (NPRC) responded that 
these records-already associated with the claims file-were 
not available.  This indicates that no such records are 
outstanding.

Hence, the Board finds that any failure on VA's part in not 
completely fulfilling the VCAA's notice requirements prior to 
the RO's initial adjudication of the claims is harmless.  See 
ATD Corp. v. Lydall, Inc., 159 F.3d  534, 549 (Fed. Cir. 
1998); Cf. 38 C.F.R. § 20.1102 (2005

Under these circumstances, the Board finds that there is no 
prejudice to the veteran in proceeding, at this juncture, 
with a decision on his claims for service connection for 
tinnitus and for bilateral hearing loss.


II.  Factual Background

The veteran's DD-214 reflects that the veteran's military 
occupational specialty (MOS) was LS Radio Operator.  

The reports of the veteran's entrance and separation 
examination note that the veteran's hearing on a whispered 
voice test was 15/15 in each ear.  No ear, nose or throat 
abnormalities were noted on either report.  Treatment records 
dated from August 1954 to February 1956 reflect that the 
veteran received treatment for colds, sore throats, 
dermatitis and a rash; however, these records are silent for 
any hearing-related conditions.

A June 1998 audiology record from Kaiser Permanente Medical 
Center reflects that the veteran was assessed with mild to 
severe sloping sensorineural hearing loss with excellent 
speech discrimination scores, bilaterally.  There is a graph 
charting  audiometry findings; however, there are no 
interpretations of the graph.

A February 2000 VA head and neck clinic record reflects that 
the veteran reported a history of bilateral hearing loss with 
no tinnitus, otalgia or vertigo.  The assessment was 
sensorineural hearing loss, bilaterally.

A February 2000 VA audiology record reflects the veteran 
report of decreased hearing in both ears since a mortal shell 
explosion in basic training in the early 1950s.  Reportedly, 
the veteran had had innitus in both ears for quite awhile 
after the explosion, but that it was no longer present.  The 
veteran also reported noticing difficulties with his hearing 
when in a classroom setting during the early 1960s.  He 
complained of being unable to follow conversations, 
particularly in groups and that family members complain that 
he turns the television too loud.  The veteran denied 
otalgia, otorrhea, tinnitus and vertigo.  He reported some 
noise exposure post service, mostly to computer printer type 
of noises.  The evidence established bilateral moderate to 
severe sensorineural hearing loss.  Word recognition ability 
was good in the left ear, fair to poor in the right ear.  
Tympanograms were within normal limits in the left ear, 
hypermobile in the right ear.  Acoustic reflexes were present 
without decay bilaterally.  The assessment was significant 
hearing impairment bilaterally that interferes with daily 
communication.  

In his orginal February 2002 claim for service connection for 
tinnitus (filed on a VA Form 21-526), the veteran contended 
that he was exposed to mortar round explosions near him that 
caused ringing in the ears.
  
A January 2003 Kaiser Permanente medical record reflects that 
the veteran complained of dizziness.  

A March 2003 VA audiology record reflect that the veteran 
came in to the clinic asking questions about tinnitus.  The 
veteran reported that he had filed for service connection for 
tinnitus, but was denied.  The VA clinician noted they would 
call the veteran with information on tinnitus classes that 
would be offered soon and that the veteran was instructed to 
re-file for service connection for tinnitus.  

A record from American Hearing and Balance in Torrence, 
California, was submitted in January 2004.  The record 
reflects that the veteran's initial visit was on October 16, 
1990 and that hearing aids were delivered in November 1990 
and in July 1998 with many subsequent follow up visits after 
each hearing aid delivery.  

An April 2004 VA audiology record reflects the veteran's 
report of bilateral tinnitus for many years and vertigo that 
occurred less than two times per week and that he took 
medication for the vertigo.  The veteran denied decrease in 
hearing since the last audiology test in February 2000, and 
denied otalgia and otorrhea.  The audiologist reported that 
test results suggest moderate to severe sensorineural hearing 
loss in the right ear and moderate to profound sensorineural 
hearing loss in the left ear.  Tone decay was performed as 
retro screen and found to be negative bilaterally at 4 kHz. 

During the August 2005 Board hearing, the veteran testified 
that, during service, his MOS was a radio operator and that 
he was exposed to a lot of nose during basic training.  The 
veteran testified that he was close to a mortar explosion in 
service and  was taken to the medical office for medical 
treatment, while there he completed forms reporting the 
incident.  When he went for medical treatment, he testified 
that he had burns and little fragments from the mortar in his 
face and helmet.   He testified that he did not have "too 
much" hearing problems at that time, he could hear what they 
were asking him.  He stated that he was pretty sure this 
incident occurred in November 1954, during basic training, at 
Schofield Barracks in Hawaii.   He testified that he had 
ringing and that he reported it.  The veteran stated that the 
ringing went away, a little bit, but then he went to school 
and it came back again.  When asked about the time period 
when he began receiving treatment post-service for hearing 
problems, he stated that he did not remember the year.  
However, upon further questioning, the veteran stated that he 
received treatment for hearing problems sometime in the 
1960's or 1970's at Kaiser Permanente.  When the veteran was 
asked about when he received hearing aids for the first time, 
he stated it was through Kaiser Permanente who sent him to 
American Hearing Aid.  The veteran testified to receiving 
treatment at VA facilities and when asked if the audiologist 
ever indicated whether there might be a relationship between 
his current hearing problem and service, the veteran 
responded that the audiologist had not so indicated and that 
he had explained to the audiologist why he was losing his 
hearing.  

The veteran's wife testified that she married the veteran in 
May 1965, and, that at that time, she did not notice that the 
veteran had any hearing problems.  She testified that she 
first recognized that the veteran had problems with his 
hearing in the late 1960's.

III.  Analysis

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in the line of duty, or from aggravation of a pre-existing 
injury suffered or disease contracted in the line of duty.  
See 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service 
connection may be granted for any disease diagnosed after 
discharge when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d).  A grant of service 
connection requires findings as to the existence of a current 
disability and a connection between the veteran's service and 
the disability.  Watson v. Brown, 4 Vet. App. 309 (1993).

For purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
3000, 4000, Hertz is 40 decibels or greater; or when the 
auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000 and 4000 Hertz are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC test are less than 94 percent.  38 C.F.R. § 3.385.

Turning first to the question of current disability, the 
Board notes, initially, that the record does not clearly 
establish either that the veteran has either of the claimed 
disabilities.  While the veteran has been diagnosed with 
bilateral sensorineural hearing loss, there are no audiometry 
findings establishing that the veteran, in fact, has hearing 
loss to an extent recognized as a disability for VA purposes, 
as defined by 38 C.F.R. § 3.385.  The record also raises a 
question as to whether the veteran has current tinnitus.  A 
February 2000 VA audiology record reflects the veteran's 
report of past tinnitus, but that tinnitus was no longer 
present.  However, later VA medical records note that the 
veteran would be provided with information about VA tinnitus 
classes and that he had been advised to refile his claim for 
service connection for tinnitus; this suggests current 
problems with tinnitus.

The Board emphasizes, however, that even if competent 
evidence did establish the presence of the currently claimed 
disabilities, here, each of the claims for service connection 
would still have to be denied in the absence of any competent 
evidence of a nexus between the disabilities for which 
service connection is sought, and the veteran's military 
service.

The veteran contends that he has bilateral hearing loss and 
tinnitus as the result of an in-service mortar explosion 
during basic training, for which he allegedly received 
treatment.  However, the veteran's service medical records 
reveal neither any reference to hearing loss or tinnitus, nor 
any indication that he was seen following a mortar explosion 
during service.  Both pre-induction and separation medical 
examination reports include assessments that the veteran's 
ears were normal, and whispered voice testing was reported as 
15/15 bilaterally.  Clinical records during service reflect 
that in August 1954, the veteran was treated for a cold, an,d 
in September 1954, he was treated for dermatitis.  June, 
September and December 1955 clinical records note that the 
veteran was treated for colds and upper respiratory 
infections; and February 1956, clinical records reflect that 
the veteran was treated for a rash on the left side of his 
neck.  However, these records do not document that the 
veteran received any medical treatment in November 1954, 
which is when the claimed more explosion allegedly occurred.  
Thus, there is no evidence documenting the veteran's exposure 
to any mortar explosion or specific acoustic trauma during 
service, and no evidence of any complaints, findings, or 
diagnosis of tinnitus or hearing loss during service.

Furthermore, the first objective evidence of any hearing loss 
is dated more than 40 years after separation from service, as 
indicated in a June 1998 audiology record from Kaiser 
Permanente, and there is no objective documentation that the 
veteran even experienced tinnitus until he first filed a 
claim in 2002.  The Board notes that the absence of any 
clinical evidence of the claimed disability for decades after 
service is a factor weighing against a claim.  Maxson v. 
Gober, 230 F.3d 1330 (Fed. Cir. 2000).  Significantly, 
moreover, there is no medical opinion even suggesting a 
medical relationship between any current hearing loss or 
tinnitus and the veteran's military service, and the veteran 
has not alluded to the existence of any such opinion.  The 
medical evidence from both VA and private treatment providers 
is limited to the current treatment of the veteran's hearing 
loss and plans to provide the veteran with information about 
tinnitus classes; however, the medical evidence does not 
include any opinion regarding the etiology of tinnitus or 
hearing loss, including whether either condition is of 
service origin.  The Board also points out that the fact that 
the veteran's treatment records reflects his own reported 
history of such a relationship does not constitute competent 
evidence of the required nexus.  See LeShore v. Brown, 8 
Vet.App. 406, 409 (1995) (a bare transcription of a lay 
history is not transformed into "competent medical 
evidence" merely because the transcriber happens to be a 
medical professional).

In addition to the medical and other competent evidence 
addressed above, in adjudicating these claims, the Board has 
taken into account the assertions of the veteran and his 
wife.  There is no question that the veteran is competent to 
describe his symptoms and experiences, and the wife is 
similarly competent to relate her observations.  See, e.g., 
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  However, the 
disposition of each claim on appeal turns on medical matters 
of diagnosis and causation, which are within the province of 
trained medical professionals.  See e.g., Jones v. Brown, 7 
Vet. App. 134, 137 (1993).  Here, neither the veteran nor his 
wife has been shown to have the appropriate medical training 
and expertise to competently render a probative opinion on 
such a medical matter,   See Bostain v. West, 11 Vet. App. 
124, 127 (1998), citing  Espiritu v. Derwinski, 2 Vet. App. 
492 (1992).  See also Routen v. Brown, 10 Vet. App. 183, 186 
(1997) ("a layperson is generally not capable of opining on 
matters requiring medical knowledge").

Under these circumstances, the claims for service connection 
for tinnitus and for bilateral hearing loss must be denied.  
In reaching this conclusion, the Board has considered the 
applicability of the benefit-of-the-doubt doctrine.  However, 
as the preponderance of the evidence is against each claim, 
that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 
Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).


ORDER

Service connection for tinnitus is denied.

Service connection for bilateral hearing loss is denied.



____________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


